Case 1:15-cr-00627-ER Document 812 Filed 08/20/21 Page 1of5

 

 

 

 

USDC SDNY
DOCUMENT
L fl
UNITED STATES DISTRICT COURT Doo ONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DATE FILED
UNITED STATES OF AMERICA Consent
Order of Restitution
Vv.
MARIO ALVARENGA 15 Cr. 627 (BR)

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Sheb Swett and Jessica
Greenwood, Assistant United States Attorneys, of counsel; the presentence report; the
Defendant’s conviction on Counts One through Five of Indictment S4 15 Cr. 627, Counts One
and Two of Information S7 15 Cr. 627, and Count One of Information $8 15 Cr. 627; and all

other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution

Mario Alvarenga, the Defendant, shall pay restitution in the total amount of $9,695,924.94,
pursuant to 18 U.S.C. § 3663 and 18 U.S.C. § 3663A (MVRA), to the victims of the offenses
charged in Counts described above. The names, addresses, and specific amounts owed to each
victim are set forth in the Schedule of Victims, attached hereto as Schedule A. Upon advice by the
United States Attorney’s Office of a change of address of a victim, the Clerk of the Court is
authorized to send payments to the new address without further order of this Court.

A. Joint and Several Liability

Restitution is joint and several with each defendant in Case No. 15 Cr. 627 (ER),

including: Herzel Meiri, Amir Meiri, Christine Maddiwar, Samantha Boubert, and Owen Reid.

2020.01.09

 

 

 
Case 1:15-cr-00627-ER Document 812 Filed 08/20/21 Page 2 of 5

Pursuant to 18 U.S.C. § 3664(h), the Court has apportioned liability among the
defendants to reflect the level of contribution to the victim’s loss and the economic
circumstances of each defendant.

B. Apportionment Among Victims

Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
States is paid. Restitution shall be paid to the victim(s) identified in the Schedule of Victims,
attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed
proportionally to each victim based upon the amount of loss for each victim, as set forth more fully

in Schedule A.

2. Schedule of Payments
| Pursuant to 18 U.S.C. § 3664(£)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
earnings and other income of the Defendant; and any financial obligations of the Defendant,
including obligations to dependents, the Defendant shall pay restitution in the manner and
according to the schedule that follows:
In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.
§ 3572(d)(1) and (2).

The Defendant shall commence monthly installment payments in an amount equal to at
least 10% percent of the Defendant’s gross income, payable on the 1‘ of each month, upon
release from prison.

Pursuant to 28 U.S.C. § 2044, the court shall order any money belonging to and deposited
by or on behalf of the defendant with the court for the purposes of a criminal appearance bail

bond to be held and paid over to the United States Attorney to be applied to the payment of

restitution.

 
Case 1:15-cr-00627-ER Document 812 Filed 08/20/21 Page 3 of 5

3. Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl
Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The
Defendant shall write his/her name and the docket number of this case on each check or money
order. Credit card payments must be made in person at the Clerk’s Office. Any cash payments
shall be hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For
payments by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

4, Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

5. Restitution Liability

The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20
years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid

3

 

 
Case 1:15-cr-00627-ER Document 812 Filed 08/20/21 Page 4of 5

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

6. Sealing

Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal
Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto
as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

 

 

By: dis 2/ 20/202]
Sheb Swett DATE

Jessica Greenwood
One Saint Andrew’s Plaza
New York, NY 10007

 
Case 1:15-cr-00627-ER Document 812

MARIO ALVARENGA

By: Le le eins tL a

Mario ar

 

By: Lo SE,
Scott Driker

Kase & Druker

1325 Franklin Ave.
Suite 225

Garden City, NY 11530

U \

SO ORDERED:

 

HONORABLE EDGARDO RAMOS
UNITED STATES DISTRICT JUDGE

Filed 08/20/21 Page 5of5

3126/5 {|

DATE

DATE

g\r0 |r)
DATE

 

 
